DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the abstract of the disclosure in the submission filed 12/8/2021 are acknowledge and accepted.  In view of these amendments, the objections to the specification in Section 7 of the Office Action dated 9/9/2021 are respectfully withdrawn.
     The amendments to Claims 1, 10, 18, 20, 23, 26-27 in the submission filed 12/8/2021 are acknowledge and accepted.
     The cancellation of Claims 9, 19, 25 in the submission filed 12/8/2021 is acknowledge and accepted.

Response to Arguments
     The Applicants’ arguments, see in particular Pages 8-9 of the submission, filed 12/8/2021, with respect to the rejections in Sections 11-13 of the Office Action dated 9/9/2021, have been fully considered and are persuasive.  The rejections in Sections 11-13 of the Office Action dated 9/9/2021 have been withdrawn. 

Allowable Subject Matter
     Claims 1-8, 10-18, 20-24, 26-27 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an optical imaging apparatus as generally set forth in Claim 1, the apparatus including, in combination with the features recited in Claim 1, the imaging optics include a confocal microscope including a cover-glass, wherein the surface of the imaging optics includes a first surface of the cover-glass, wherein the cover-glass is configured to accommodate a target, and wherein the metasurface lens is configured to focus the incident light on the target.  Claims 2-8, 10-17 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 18 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method for imaging a target as generally set forth in Claim 18, the method including, in combination with the features recited in Claim 18, disposing a cover-glass within the space, the cover-glass accommodating the target; emitting a visible light incident onto the plurality of nano-structures of the metasurface lens; and directing the visible light incident onto the plurality of nano-structures towards the imaging optics through the immersion fluid and the cover-glass; wherein directing the visible light incident onto the plurality of nano-structures includes focusing the visible light at a focal spot on the target accommodated by the cover-glass.  Claims 20-24, 26-27 are dependent on Claim 18, and hence are allowable for at least the same reasons Claim 18 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
12/20/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872